EXHIBIT 10.1 PURCHASE AGREEMENT dated August 12, 2009 among SPIRIT OF AMERICA NATIONAL BANK, CHARMING SHOPPES RECEIVABLES CORP., SPIRIT OF AMERICA, INC. and WORLD FINANCIAL NETWORK NATIONAL BANK TABLE OF CONTENTS Page 1. Definitions 1 2. Assets to be Sold 9 Sale and Purchase 9 Transfer and Assumption 10 Consents 10 Books and Records 11 Excluded Assets 11 Name of Master Trust 11 3. Transfer Date and Consideration for Assets to be Sold 11 Assumption of Account Servicing Duties and Costs 11 Payment Amount; Adjustments 12 4. Closing 13 5. Agreements of Seller Parties During Pre-Closing Period 13 Information 13 Communications with Cardholders 13 Conduct of Business During the Pre-Closing Period 14 Debt Cancellation Contracts 15 Securitization Documents 15 Co-Branded Cards 15 6. Certain Agreements of Purchaser and Seller Parties 15 Cardholder Disputes 15 [Reserved] 16 Confidentiality of Information 16 Payments Received by the Seller Parties and Purchaser 17 Collection of Purchased Accounts 18 Further Assurances/Post Closing Covenants 18 Taxes 20 Securitization Cooperation. 20 Public Announcements 22 License of Domain Names 22 i TABLE OF CONTENTS (continued) Page Updates to SAS 70 Report 22 Co-Branded PLB BIN Numbers 23 7. Indemnification 23 Indemnification by Seller Parties 23 Indemnification by Purchaser 23 Indemnification Procedures 24 Limitation of Liability 26 Deadline for Claims for Indemnification 27 8. Warranties and Representations of SOANB 27 Organization 27 Authority 27 Legal Proceedings 28 Finders or Brokers 28 Compliance with Law and Other Instruments 28 Condition of Account Assets 29 SOANB Agreements and Accounts 29 Debt Cancellation Contracts 30 Absence of Certain Changes 30 Accounts Not Business Accounts 30 Conveyance of Assets to be Sold 30 Accuracy of Statements 30 Service Provider SAS 70 Review by Spirit of America 31 Tax Matters 31 Securitization 31 Closing Statements 31 Eligible Accounts 32 9. Warranties and Representations of CSRC and SOAI 32 Organization 32 Authority 32 Financial Information with respect to Account Assets 32 ii TABLE OF CONTENTS (continued) Page Legal Proceedings 33 Finders or Brokers 33 Compliance with Law and other Instruments 33 Conveyance of Assets to be Sold 34 Accuracy of Statements 34 Securitization 34 Investor Certificates 35 Tax Matters 35 Closing Statements 36 Eligible Accounts 36 Warranties and Representations of Purchaser 36 Organization 36 Authority 36 Legal Proceedings 36 Finders or Brokers 37 Governmental Notices 37 Compliance with Law and Other Instruments 37 Conditions Precedent to Purchaser’s Obligations 37 Absence of Litigation 37 Truth of Representations 38 Performance of Covenants 38 Items to be Delivered by Seller Parties 38 UCC Financing Statement 39 Governmental and Regulatory Approvals 39 Repayment of Conduit Series 39 Eligible Account 39 Conditions Precedent to the Obligations of the Seller Parties 39 Absence of Litigation 40 Truth of Representations 40 Performance of Covenants 40 iii TABLE OF CONTENTS (continued)
